Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on September 16, 2021, claims 16, 22, 23, 25 and 26 have been amended, claims 17 and 27 have been cancelled and no new claim has been added.  Therefore, claims 16, 18-26, 28-30 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-26, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilleary (US 20120286103 A1) in view Carlson et al. (US 20120138752 A1).
In regards to claim 16, Hilleary teaches a traffic control system comprising a railroad crossing system comprising a constant warning time device with a control unit configured to produce multiple signals (Paragraphs 13, 45, 47).  Hilleary furthermore, teaches a sensing system comprising at least one sensor connected to a rail of a railroad track at a predetermined position (Paragraph 46; Figures 1, 2).  Hilleary also teaches a communication network interfacing with the railroad crossing control system and the wheel sensing system and adapted to transmit data (Paragraph 20).  The sensing system provides speed values of a rail vehicle travelling on the railroad track (Paragraphs 4, 21), and the speed values are 
Hilleary further teaches a communications interface for one or more of cellular or PTC communications with railroad personnel or control centers 108, and a railroad equipment interface 138. Railroad equipment interface 138 provides control for the crossing controller devices 104 and relay circuits 106 and is the interface for reception of the system healthcheck signals 110 and radar healthcheck signals.  A communications converter 140 may be incorporated to provide a communications interface between system 100 and a configuration computer 150. Furthermore, in operation, crossing gate controller devices detect the presence of oncoming trains and initiate crossing warning system operation (the traffic control unit initiates a preemption sequence for the traffic signals based on the preemption signal [signal(s) as a result of detection of an oncoming train], that further triggers the activation of the plurality of traffic signals at an intersection). In the case of four quadrant gates, the exit gates are delayed several seconds to allow the crossing to clear, and then lowered. The detection of a vehicle within the crossing island 40 by the system 100 described herein is intended to forestall or reverse the exit gate descent providing an open gate situation in the lane(s) occupied by vehicle(s) and thereby allowing (if not encouraging) vehicles to exit the crossing island area without delay (a traffic control unit controlling a plurality of traffic signals of a signalized road intersection, the traffic control unit being operably coupled to the constant warning time device). Once activated, a railroad crossing continues to operate as long as a key relay in the crossing control circuitry, the Crossing Relay (sometimes called XR) is in its active position. The crossing relay is initially controlled by a train detector circuit that is able to sense an oncoming train at a significant distance from the crossing (Paragraphs 45-47).  Furthermore, Hilleary teaches the operation of the traffic signal controls at the intersection being time dependent, and are further operated at a predetermined time frame to ensure safe operation. (Paragraphs 7, 21). 
Hilleary however fails to teach the sensing system including sensors used to detect the presence of wheels on the railroad.  Carlson on the other hand teaches an approaching train sensor system with the sensors on the track for the means to detect the oncoming train’s wheels (Paragraphs 56, 121).  It 
In regards to claim 18, Hileary modified teaches the control unit of the constant warning time device further comprises prediction logic for producing the preemption signal and constant warning time signals, i.e. detection signals and speed values captured by sensors are provided to a processing mechanism that analyze the data and further predict the timing of an oncoming vehicle and further proceed to activate traffic control protocol (Paragraphs 40, 45).
In regards to claim 19, Hilleary modified teaches the predetermined position of the at least one sensor corresponds to an approach length required to start the preemption sequence, the approach length being determined from the train vehicle travelling on the track at maximum authorized speed (Paragraphs 4, 20, 21, 46); the radar sensors being positioned at a predetermined distance from the traffic signal (Figures 1 & 2, Paragraphs 37, 38).
In regards to claim 20, Hileary modified teaches the traffic control system having at least one sensor physically connected to the rail of the railroad track without an electrical connection to the trail or the railroad track such as radar sensors (Paragraphs 32, 37).
In regards to claim 21, Hileary modified teaches at least one sensor comprising transmitters and receivers (Paragraph 40).  Carlson further teaches the speed values of the rail vehicle are determined based on electromagnetic detection of wheels on the rail vehicle by the transmitters and receivers (Paragraph 56).
In regards to claim 22, Hileary modified via Carlson teaches the wheel sensing system comprising a trackside connection box operably coupled to at least one sensor and further determining the speed values of the rail vehicle and transmitting the speed values to the control system (Paragraphs 56, 121).  
In regards to claim 23, Hileary modified teaches the communications network comprises one or more Ethernet protocols, and wherein the speed values are transmitted using one or more Ethernet protocols (Paragraph 51).

In regards to claim 25, Hileary modified teaches sensors of the sensing systems are connected to a rail of the railroad track at predetermined positions on opposite sides of an island of a railroad crossing (Paragraphs 37, 38).
In regards to claim 26, Hilleary teaches a method for providing preemption signals to a traffic control system comprising installing a sensing system (Paragraphs 13, 45, 47), comprising at least on sensor at a railroad track (Paragraph 46; Figures 1, 2).  Furthermore, the railroad crossing system comprising a constant warning time device with a control unit configured to produce multiple signals (Paragraphs 13, 45, 47); a communication network interfacing with the railroad crossing control system and the wheel sensing system and adapted to transmit data (Paragraph 20).  The sensing system provides speed values of a rail vehicle travelling on the railroad track (Paragraphs 4, 21), and the speed values are transmitted to the railroad crossing control system via the communication network for producing a preemption signal to control the traffic signal control system (Paragraphs 21, 44, 45, 68).    
Hilleary further teaches a communications interface for one or more of cellular or PTC communications with railroad personnel or control centers 108, and a railroad equipment interface 138. Railroad equipment interface 138 provides control for the crossing controller devices 104 and relay circuits 106 and is the interface for reception of the system healthcheck signals 110 and radar healthcheck signals.  A communications converter 140 may be incorporated to provide a communications interface between system 100 and a configuration computer 150. Furthermore, in operation, crossing gate controller devices detect the presence of oncoming trains and initiate crossing warning system operation (the traffic control unit initiates a preemption sequence for the traffic signals based on the preemption signal [signal(s) as a result of detection of an oncoming train], that further triggers the activation of the plurality of traffic signals at an intersection). In the case of four quadrant gates, the exit gates are delayed several seconds to allow the crossing to clear, and then lowered. The detection of a vehicle within the crossing island 40 by the system 100 described herein is intended to forestall or reverse the exit gate descent providing an open gate situation in the lane(s) occupied by vehicle(s) and thereby allowing (if not encouraging) vehicles to exit the crossing island area without delay (a traffic control unit controlling a plurality of traffic signals of a signalized road intersection, the traffic control unit being operably coupled to the constant warning time device). Once activated, a railroad crossing continues to operate as long as a key relay in the crossing control circuitry, the Crossing Relay (sometimes called XR) is in its active position. The crossing relay is initially controlled by a train detector circuit that is able to sense an oncoming train at a significant distance from the crossing (Paragraphs 45-47).  Furthermore, Hilleary teaches the operation of the traffic signal controls at the intersection being time dependent, and are further operated at a predetermined time frame to ensure safe operation. (Paragraphs 7, 21). 
Hilleary however fails to teach the sensing system including sensors used to detect the presence of wheels on the railroad, and further connected to the rail.  Carlson on the other hand teaches an approaching train sensor system with the sensors on the track for the means to detect the oncoming train’s wheels (Paragraphs 56, 121).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Carlson’s teaching with Hileary’s teaching of other sensors that provide speed values, in order to further enable train traffic safety on the tracks.
In regards to claim 28, Hileary modified teaches at least one sensor comprising transmitters and receivers (Paragraph 40).  Carlson further teaches the speed values of the rail vehicle are determined based on electromagnetic detection of wheels on the rail vehicle by the transmitters and receivers (Paragraph 56).
In regards to claim 29, Hileary modified via Carlson teaches the wheel sensing system comprising a trackside connection box operably coupled to at least one sensor and further determining the speed values of the rail vehicle and transmitting the speed values to the control system (Paragraphs 56, 121).  
In regards to claim 30, Hileary modified teaches the communications network comprises one or more Ethernet protocols, and wherein the speed values are transmitted using one or more Ethernet protocols (Paragraph 51).

Response to Arguments
Examiner acknowledges applicants amendments and has addressed them above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                          

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685